TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 12, 2019



                                      NO. 03-19-00464-CV


                      Kathryn E. Allen and Jeffrey Garrett, Appellants

                                                v.

    The City of Lakeway, Texas; City Officials Charlotte Hodges and Alex Damgaard;
                           and Lake Travis I.S.D., Appellees




     APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
VACATED AND DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the orders signed by the trial court on July 2, 2019. Parties have filed a

joint motion to dismiss the appeal, and having reviewed the record, the Court agrees that the

appeal should be dismissed. Therefore, the Court grants the joint motion, vacates the trial court’s

orders without regard to the merits, dismisses the district-court cause without prejudice, and

dismisses the appeal as moot. Each party shall pay the costs of appeal incurred by that party,

both in this Court and in the court below.